 1   Katherine A. Neben (State Bar No. 263099)
     kneben@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539

 5   Attorneys for Defendant
     EXPERIAN INFORMATION
 6   SOLUTIONS, INC.

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12   JUDY BICKHAM,                                    Case No. 2:19-cv-01790-WBS-KJN

13                     Plaintiff,                     ORDER GRANTING SECOND
                                                      STIPULATION TO EXTEND THE
14          v.                                        DEADLINE TO RESPOND TO THE
                                                      COMPLAINT
15   Experian Information Solutions, Inc.; Equifax
     Information Services, LLC; TransUnion,
16   LLC, and Caliber Home Loans, Inc.,

17                     Defendants.

18

19          Pursuant to the joint stipulation between Plaintiff Judy Bickham and Defendant Experian

20   Information Solutions, Inc. (“Experian”) the deadline for Experian to answer, object, or otherwise

21   respond to Plaintiff’s Complaint shall be extended 14 days from October 23, 2019, to

22   November 6, 2019.

23          IT IS SO ORDERED.

24   Dated: October 24, 2019
25

26
27

28
                                                                                     [PROPOSED] ORDER
                                                                         Case No. 2:19-cv-01790-WBS-KJN
